Citation Nr: 1220155	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hammer toes, right foot.

2.  Entitlement to an increased rating for right foot pes planus, with plantar warts, status post osteotomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2006 rating decisions by the Department of Veterans Affairs (VA) regional office (RO) in Cleveland, Ohio. In June 2009, July 2010, and again in January 2011, the Board remanded the appeal for additional development. In May 2010, the Veteran testified at a videoconference hearing before the undersigned.

While the issue of entitlement to a total rating for compensation purposes based on individual unemployability, including extraschedular consideration under 38 C.F.R. § 4.16(b) (TDIU), was referred to the agency of original jurisdiction (AOJ) in the July 2010 and January 2011 remand, no further action was taken on this claim by the AOJ.  Therefore, the claim for a TDIU is once again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's disability is manifested by, at most, hammertoes on the second, third, and fourth toes on the right foot, as well as pain, and some callosity.

2.  The Veteran's pes planus disability is manifested by, at most, moderate pes planus with some pain on manipulation, some tenderness over the plantar surface, with no calluses and no evidence of marked deformity, or swelling on use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hammertoes of the second, third, and fourth right toes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's right foot pes planus, with plantar warts, status post osteotomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in October 2005, March 2006, and February 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  While the March 2006 letter provided this notice to the Veteran, the Board notes that with regard to downstream issues such as an effective date and disability rating, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that the notice was intended to serve has been fulfilled.

The Board observes that the October 2005 letter, with respect to the issue of entitlement to an increased rating for right foot pes planus, with plantar warts, status post osteotomy was sent to the Veteran prior to the May 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice with respect to the issue of entitlement to an initial compensable evaluation for hammer toes, right foot, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the February 2011 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and after the notice was provided the case was readjudicated and a May 2012 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

VA examinations with respect to the issues on appeal were provided in February 2006, September 2009, August 2010, February 2011, and March 2011.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations are adequate, as they are collectively predicated on a full reading of service and VA medical records in the Veteran's claims file.  They collectively consider all of the pertinent evidence of record and a complete rationale has been provided for any opinions stated, relying on and citing to the records reviewed, where applicable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected hammertoes of the second, third, and fourth right toes and a rating in excess of 10 percent for right foot pes planus, with plantar warts, status post osteotomy.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected disability.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's service-connected disabilities have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5282 for hammertoes and Diagnostic Code 5276 for pes planus..

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

Diagnostic Code 5282  regarding hammertoes, provides a 10 percent disability rating for all toes, unilateral without claw foot and a noncompensable rating for single toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).

The Board notes initially that the Veteran had an osteotomy of the third metatarsal of the right foot at Fort Bliss, Texas, in 1980 for recurring callus of the sub third metatarsal.  The Veteran also had open reduction of internal fixation of the right ankle for a fractured fibula in 2006.  

As noted above, the Veteran was afforded multiple VA examinations during the applicable appeal period.  The initial examination was in February 2006.  It is noted that the c-file was not reviewed.  The Veteran rated his pain as 9/10 and complained of weakness.  The Veteran stated that he could stand and walk for approximately 10 minutes before having  pain in his feet, noting a lack of endurance and easy fatigability.  After a flare-up the Veteran stated he would need to rest for 30 minutes in order for the pain to ease.  The Veteran noted that he had cramping and stiffness in his toes.  The Veteran denied any swelling, heat, or redness.  The Veteran stated that he took Motrin for the pain with very little resolve.  With regard to correctional devices, the Veteran used a cane and wore boots.  Upon examination it was noted that the Veteran had a normal range of motion and flexibility and no pain with digital range of motion or any additional range of motion.  The Veteran did not exhibit any edema, instability, weakness, tenderness, skin or vascular changes.  The examiner noted that the Veteran internally rotated his forefoot when walking to keep from walking on the metatarsal heads, to avoid walking flatfooted.  There were no calluses present and no breakdown or unusual shoe wear pattern.  The Veteran was unable to squat or rise on the toes and heel of his right foot.  He was, however, able to pronate and supinate normally on his right foot.  The Veteran could not stand for a length of time.  The examiner noted that the Veteran had reducible hammertoes on digits 2, 3, and 4 of the right foot.  There was normal medial longitudinal arch which did not collapse upon standing under both weight bearing and non-weight bearing.  The Veteran's Achilles tendon was lined along the midline of the posterior leg, in a normal position and there was no evidence of forefoot or midfoot malignment relating to a flatfoot deformity, indeed the Veteran did not have a flatfoot deformity.  X-rays associated with the examination revealed an old healed osteotomy and hammertoes at the PIP joints on the right foot.  The Veteran was diagnosed with metatarsalgia secondary to hammertoe deformity of the right foot.  Finally the examiner noted that with regard to Deluca, it was as likely as not that the Veteran had increased pain with ambulation which resulted in decreased function.  

The Veteran was subsequently afforded a VA examination in September 2009.  The c-file was not reviewed.  It was noted that the Veteran had bilateral hammertoes, second, third, and fourth, right and left, as well as bilateral pes planus.  The Veteran complained of bilateral foot pain that was getting worse with increasing aching, pain, soreness, tenderness, tiredness, and fatigability.  The Veteran noted that prolonged standing and walking bothered and irritated the Veteran.  The Veteran reported that he used orthotics which seemed to help.  Upon examination of both feet the examiner noted a scar from the osteotomy surgery, hammertoes of the second, third, and fourth digits and pes planus.  There was tenderness and pain over the toes and plantar surface.  The Veteran could stand and walk and raise onto his toes and heels; however the examiner noted slight pronation with weight bearing.  The Veteran's Achilles tendons were aligned normally.  The examiner noted that the Veteran had pain and tenderness with manipulation of both the right and left feet and toes.  The Veteran was diagnosed with bilateral pes planus and hammertoes of the second, third, and fourth digits, and postoperative osteotomy, right foot.  Finally the examiner noted that discerning any difference between symptoms related to flat feet and hammertoes was not possible.  

The Veteran was again afforded a VA examination in August 2010.  The c-file was reviewed and the examiner noted a history of right foot drop with pes planus, hammertoes, postoperative osteotomy of the right foot.  It was noted by way of medical history that the Veteran had some right foot pain, soreness, aching, tenderness, evidence of flat feet, and signs of metatarsalgia.  The Veteran stated that he used orthotics.  Upon examination of the right foot, the Veteran exhibited flat feet and some hammering of the toes.  There was some tenderness and soreness over the foot, metatarsals, and toes.  There was pain and tenderness to palpation in the right foot.  When the Veteran stood and walked, he had pain with difficulty rising on his toes and heels.  The Veteran had a flat foot gait difficulty with toe and heel walking.  The Veteran's Achilles tendon was well aligned.  He had pain with manipulation in his right foot and toes.  The Veteran was diagnosed with pes planus, right foot, hammertoes, and postoperative osteotomy.  The examiner noted that separating the symptoms with regard to each disability was impossible.   

The Veteran was again afforded a VA examination in February 2011.  The c-file was not initially reviewed, but the examiner was later provided the c-file and made no changes to the assessment.  The examiner noted that subjective complaints were pain and fatigability on standing and walking.  The Veteran noted that he used corrective shoes which were highly effective.  Upon examination it was noted that there was no objective evidence of painful motion, edema, weakness, instability, or tenderness.  The Veteran was able to stand for an unlimited time and there was no evidence of abnormal weight bearing such as callosities or breakdown of shoe wear.  The Veteran did not exhibit flat foot, his Achilles tendons were aligned normally and there was no pain on manipulation.  The examiner noted that the Veteran did not have calluses on the plantar surfaces, no onychomycosis on the toes, no interdigital maceration, no hammertoes, no plantar warts, a normal arch, and a well healed surgical scar.  X-rays taken in conjunction with the examination revealed minimal hypertrophic changes involving both first metatarsophalangeal joints.  

Finally the Veteran was again afforded a VA examination in March 2011 by a podiatrist.  It was noted that the Board's January 2011 remand requested that the Veteran be examined by a podiatrist and as the previous examiner was a physician's assistant, another examination was afforded.  It was noted initially that the c-file was reviewed at the time of the examination.  The Veteran's subjective complaints were noted as pain, fatigability on standing and walking, throbbing and numbness with both weight bearing and non-weight bearing.  It was noted that the Veteran treated any pain with Motrin and wore extradepth, diabetic shoes with accommodative inserts to help with ambulation.  There was no evidence of unusual wear pattern on the shoes.  Upon examination there was no objective evidence of painful motion, edema, weakness, instability, or tenderness.  The Veteran reported that he was able to stand for 15 to 20 minutes and walk a mile.  It was noted that the Veteran had a normal, steady gait with no apparent pain or weakness; however the Veteran's right foot abducted through gait cycle.  The examiner noted calluses on the plantar-medial hallux bilaterally and sub 5th metatarsal bilaterally.  The Veteran had a reducible claw toe on the second digit of the right foot, with no other toe deformities bilaterally.  There was evidence of a reduced arch bilaterally, mild flat foot bilaterally with weight bearing.  There was a well healed surgical scar.  Muscle strength was 5/5.  The right foot abducted in stance and there was non-weight bearing alignment of the Achilles tendon.  Upon weight bearing there was mild lateral deviation, correctable by nonpainful manipulation.  The examiner diagnosed the Veteran with mild flexible flatfoot deformity with clawtoe, second digit, right foot.  
As noted above, the Veteran is currently rated under Diagnostic Code 5282 which provides a 10 percent disability rating for all toes that are hammertoe, unilateral without claw foot and a noncompensable rating for single toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010).  With consideration of the above, the Board notes that the Veteran is not entitled to a compensable rating under Diagnostic Code 5282 because not all of the Veteran's toes on his right foot are hammertoes.  In this regard, at most, the Veteran was noted to have hammertoes only on the second, third, and fourth digits on the right foot, and the rating for single toes, in this instance, digits 2, 3, and 4 of the right foot, is noncompensable under Diagnostic Code 5282.  

With regard to the Veteran's current 10 percent rating under Diagnostic Code 5276, it is noted that while the Veteran did at times exhibit pain on manipulation and there was evidence of  calluses, the Veteran did not exhibit marked deformity or swelling on use.  As such, the Veteran did not meet the criteria for the next higher rating of 20 percent for unilateral severe pes planus.  Additionally it is noted that the Veteran at no time exhibited marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that was not improved by orthopedic shoes or appliances.  As noted in the March 2011 VA examination the Veteran had a mild flexible flatfoot deformity.  The Veteran's pes planus disability does not warrant a higher rating than the currently assigned 10 percent rating.  

The Board has also considered whether the Veteran may receive an increased rating under another of DCs 5276 through 5284, relating to disabilities of the foot.  Of these other rating codes, the Veteran can potentially be rated higher than 10 percent under Diagnostic Codes 5278 (20 percent for unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked virus deformity), and 5283 (20 percent for moderately severe malunion or nonunion of tarsal or metatarsal bones).  However, the medical evidence of record demonstrates none of these disabilities.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2005) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran has reported the pain in his foot increases when walking or standing.  On examination in February 2006, the examiner noted functional impairment with increased pain but did not state the extent of this limitation.  The Board finds that the Veteran's current disability ratings takes into consideration the Veteran's complaints of foot pain.  Thus, the Board finds that 38 C.F.R. § 4.40 and 4.45 do not provide a basis for a higher rating.

The Board acknowledges the Veteran's statements  and his hearing testimony that his service-connected disabilities are worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no probative evidence of record that the Veteran's hammertoes and pes planus of the right foot warrant disability ratings higher than are herein assigned, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2011).  Any limits on the Veteran's employability due to his disabilities have been contemplated in assigned ratings under Diagnostic Code 5276 and 5282.  The evidence also does not reflect that the Veteran's disabilities have necessitated any frequent periods of hospitalization or caused marked interference with employment.  Indeed, it was noted at the March 2011 VA examination that the Veteran had not worked since 2009.  Although the August 2010 VA examiner stated that the Veteran reported that he was unable to do his normal job with prolonged standing and walking and that the Veteran would have to have a job with limited standing, walking, basically, a sit down job, the Board finds that the reported impact of the Veteran's right foot disability is contemplated by the ratings assigned herein.  Furthermore, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case because his disability picture for this disability is contemplated by the Rating Schedule, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011) for consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against a higher disability rating than the currently assigned 10 percent for right foot pes planus and noncompensable rating for hammertoes of the right foot.



ORDER

Entitlement to an initial compensable evaluation for hammer toes, right foot, is denied.

Entitlement to an increased rating for right foot pes planus, with plantar warts, status post osteotomy, currently evaluated as 10 percent disabling, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


